Citation Nr: 0106536	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an additional right inguinal hernia 
disability as a result of Department of Veterans Affairs (VA) 
medical treatment in March 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Oakland, California, Regional Office (RO) of the VA.  

The Board notes that the issue presently for appellate review 
is limited to the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for an 
additional right inguinal hernia disability as a result of VA 
medical treatment in March 1990.  The veteran's January 1995 
claim referred to surgery performed by a specific VA 
physician and in a December 1993 statement that physician 
reported he had treated the veteran on March 10, 1990.

The Board notes, however, that the veteran's statements and 
personal hearing testimony may also be construed as a claim 
to reopen the previously disallowed claim for entitlement to 
compensation benefits for an additional right inguinal hernia 
disability as a result of VA medical treatment prior to March 
1990.  This matter was denied in an August 1990 rating 
decision which has become final. Therefore, this issue is 
referred to the RO for appropriate action.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The record presently before the Board indicates the veteran 
underwent surgical repair of his right inguinal hernia at a 
VA medical facility on March 10, 1990; however, the operation 
report and discharge summary associated with that treatment 
could not be located.  The RO made 3 specific requests to the 
VA medical center to obtain copies of these records and in 
August 2000 received a report that the veteran's medical 
records could not be located.  The Board notes that the 
revised duty to assist requires the veteran be provided 
notification when VA is unable to obtain relevant records 
identified by the claimant.  As the record does not reflect 
the veteran has been notified these records were not 
obtained, the Board finds further development is required.

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
medical evidence of record demonstrates the veteran has 
undergone several hernia repair procedures and that the 
disorder is presently considered inoperable.  There is no 
opinion, however, as to whether the current nature of the 
disorder is due to any additional disability as a result of 
VA medical treatment in March 1990.  Therefore, the Board 
finds an additional medical opinion is required prior to 
appellate review.

The Board also notes that during the course of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) 
were revised.  In 1991, the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  The United States Supreme 
Court (Supreme Court) found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability and that 
there need be no identification of "fault" on the part of 
VA. 

In May 1996 VA published a final rule amending 38 C.F.R. 
3.385(c) in order to implement 38 U.S.C. 1151 as interpreted 
in the decision of the Supreme Court.  See 61 Fed. Reg. 25787 
(1996).  The revised provisions stated that where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment compensation 
will be payable for such additional disability.  In the 
preamble it was noted the liberalized provisions of the new 
rule would apply to all claims still open on direct review as 
of the effective date of November 25, 1991.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 2000).  However, in a precedent opinion VA Office of 
General Counsel held that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97.  

The appellant's claim is premised on 38 U.S.C.A. § 1151 and 
because his claim was filed in January 1995 the version of 
§ 1151 that is applicable to this case is the version that 
existed prior to the amendment in 1997. 

A recent VA Office of General Counsel precedent opinion held 
that the provisions of 38 C.F.R. §§ 3.322(a) and 4.22 apply 
to the rating of disabilities compensated under 38 U.S.C.A. 
§ 1151, before the amendment effective October 1, 1997.  See 
VAOPGCPREC 4-2001.  In essence, these provisions require that 
in rating aggravated disabilities the degree of pre-existing 
disability, if ascertainable, be deducted from the present 
degree of disability unless the present degree of disability 
is total, in which case no deduction is made.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should make another attempt to 
obtain VA hospital records associated 
with the veteran's March 1990 treatment.  
Efforts to obtain those records should 
continue until the RO is reasonably 
certain that the records no longer exists 
or that further efforts to obtain the 
records would be futile. 

If these records are not received, the RO 
must notify the veteran that records 
associated with his claim could not be 
obtained.  The notification should 
identify which records could not be 
obtained, briefly explain the efforts 
made to obtain those records, and 
describe any further action to be taken 
by VA with respect to the claim.

2.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issue on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  Thereafter, the veteran's claims 
folder should be reviewed by an 
appropriate VA specialist who has not 
previously been involved in the veteran's 
care for an opinion as to the current 
nature of his right inguinal hernia 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should perform any examinations, 
tests, or studies necessary for an 
accurate assessment.  

The examiner is specifically requested to 
provide an opinion as to (1) whether the 
veteran's right inguinal hernia disorder 
includes any additional disability as a 
result of VA medical treatment in March 
1990 and (2) whether any additional 
disability was a "necessary 
consequence" of the medical treatment.  
"Necessary consequences" are those that 
are certain to result from or were 
intended to result from the treatment 
administered.  A complete rationale for 
the opinions given should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
must consider the veteran's claim in light 
of the appropriate laws and regulations.  
See VAOPGCPREC 40-97; see also VAOPGCPREC 
4-2001.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




